Title: To James Madison from James Maury, 10 July 1786
From: Maury, James
To: Madison, James


Dr Sir,
Fredericksburg 10 July 1786
I expect to depart in the morning in order to Embark for Liverpoole the day following. Business out of the question, I shall really be happy to have it in my power to render you any acceptable Service. In a Capital I should be more in your Line—yet even there something may occur now & then which may be worth corresponding about. If it does I shall surely do myself that pleasure.
In the Interim; after thanking you much for your very great Kindness to me in regard to my pretensions to the Consulate, you will be so good in the Course of Correspondence from Time to Time just to intimate to your friends in Congress that I stil[l] wish to be considered a Candidate. London would be my first Choice Whether as Consul or vice Consul. Nor indeed, would I have an Objection to any of the ports on the Continent provided the Salaries or perquisites would be competent to a Support & not debar me from Trade. But if no thing better can be had, As I propose settling at Liverpool even this post might be worth having. These Things you will keep to yrself. I am with uncommon Esteem Yr most obt Svt
J. Maury
